DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 13, 18, 20, 22, 23, 24, 25, 27 and 28 are rejected under 35 U.S.C. 103 as being obvious over Trzeciak (US 6,427,678) in view of Newman (US 2014/0274614).
With respect to the limitations of claim 1, Trzeciak teaches a system (Figs 1-3, warming apparatus 20, Col 2) adapted to connect to handheld devices (Fig 1, handle 32, Col 2) for warming; the system comprising: an outer layer (first sheet 46, col 3); a heating layer comprising a heating device (heat pack 50, Cols 2, 3); an insulation layer (second sheet 47, Col 3, Col 5, Lines 20-27, plastic, vinyl, neoprene, rubber, polyester being insulating materials) against the heating layer, the heating layer being between and against the outer layer and insulation layer (Figs 1, 4, pouch 70, Col 3); and (d) a fastener arrangement (attachment means 60, fastener 62, Col 3) to removably fasten the system to a handheld device. Trzeciak discloses the claimed invention except for the fastener arrangement is a slap-on device comprising at least one slap band constructed and arranged to curl responsive to being slapped against a handheld device.
However, Newman discloses the fastener arrangement is a slap-on device comprising at least one slap band (Figs 1-4, bistable spring band 114, 0030) constructed and arranged to curl responsive to being slapped against (0037) a handheld device (bar 108, 0026) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the warming system of Trzeciak having a fastener arrangement with the fastener arrangement is a slap-on device comprising at least one slap band constructed and arranged to curl responsive to being slapped against a handheld device of Newman for the purpose of providing a known alternative fastener configuration that allows a device to be quickly attached and removed with relative ease (0037-00038), thereby improving the overall convenience of the device.
With respect to the limitations of claims 2, 3, 4, 5 and 7, Trzeciak teaches the outer layer is one of water proof or water resistant (Col 5, Lines 20-27, plastic, vinyl, neoprene, rubber, polyester being water proof or water resistant materials); the outer layer comprises a fabric (Col 5, Lines 20-27, cloth, denim, plastic, vinyl, neoprene, rubber, polyester being materials having a surface that is capable of accepting a sublimation print) that is capable of being printed upon using sublimation printing; the heating device is an electronic heating device (Col 4, Lines 20-23, in one preferred embodiment, heat pack 50 generates heat using a battery-powered devices that heats a series of resistive elements or coils through the electricity stored in the batteries); the heating device is a non-electronic heating device (Col 4, Lines 12-20); the heating device is at least one of: removable from the system and replaceable in the system (Col 3, Lines 35-40, Col 4, Line 1); the fastener arrangement comprises one of at least: a slap-on device; an edge wrap; hook and loop; zippers; hooks and eye; frog fasteners; toggle fasteners; metal fasteners; grommets; eyelets; buttons; belts; and cords (Col 3, Lines 17-27).
With respect to the limitations of claim 13, Trzeciak teaches a method of warming an appendage, comprising the steps of: positioning a warming wrap (Figs 1-3, warming apparatus 20, Col 2) around a handheld device (Fig 1, handle 32, Col 2), the warming wrap having at least an outer layer (first sheet 46, col 3), a heating layer (outer surface of heat pack 50, Cols 2, 3), an insulation layer (second sheet 47, Col 3, Col 5, Lines 20-27, plastic, vinyl, neoprene, rubber, polyester being insulating materials), a heating device (chemical contents of heat pack 50 provide heat when exposed to oxygen, Col 4, Lines 6-18) to provide heat from the heating layer, and a fastener arrangement (attachment means 60, fastener 62, Col 3); fastening the warming wrap using the fastener arrangement to the handheld device (see figures 1, 4); and placing the appendage on the outer layer, heat from the heating layer transmits through the outer layer to the appendage (hands of user are heated by warming apparatus 20).  Trzeciak discloses the claimed invention except for the fastener arrangement is a slap band; and fastening the device by slapping the wrap having the slap band onto the handheld device to curl the wrap around the handheld device with the slap band.  
However, Newman discloses the fastener arrangement is a slap band (Figs 1-4, bistable spring band 114, 0030); and fastening the device by slapping (0037) the wrap having the slap band onto the handheld device (bar 108, 0026) to curl the wrap around the handheld device with the slap band is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of warming an appendage of Trzeciak having a fastener arrangement with the fastener arrangement is a slap band; and fastening the device by slapping the wrap having the slap band onto the handheld device to curl the wrap around the handheld device with the slap band of Newman for the purpose of providing a known alternative fastener configuration that allows a device to be quickly attached and removed with relative ease (0037-00038), thereby improving the overall convenience of the device.
With respect to the limitations of claim 18, Trzeciak teaches the step of using the fastener arrangement includes using a snap-on device (Col 3, Lines 20-30, a snap fit member); the step of using the fastener arrangement includes using an edge wrap (Figs 1, 4, Velcro attachment covers an edge of the warming apparatus 20); further comprising a step of inserting the heating device into a heating device chamber within the heating layer (see figures 1, 2, 4, 5).
With respect to the limitations of claim 20, Trzeciak teaches a handheld device including a warming wrap (Figs 1-3, warming apparatus 20, Col 2), the warming wrap comprising: an outer layer (first sheet 46, col 3); a heating layer comprising a heating device (heat pack 50, Cols 2, 3); an insulation layer (second sheet 47, Col 3, Col 5, Lines 20-27, plastic, vinyl, neoprene, rubber, polyester being insulating materials) against the heating layer, the heating layer being between and against the outer layer and insulation layer (Figs 1, 4, pouch 70, Col 3); and a fastener arrangement (attachment means 60, fastener 62, Col 3) to fasten the warming wrap to the handheld device; the fastener arrangement is removable (Col 3, Lines 21-28).  Trzeciak discloses the claimed invention except for the fastener arrangement is a slap-on device comprising at least one slap band to fasten to the handheld device, the slap band being flat in a first state and curled in a second state responsive to being slapped against the handheld device.
However, Newman discloses the fastener arrangement is a slap-on device comprising at least one slap band (Figs 1-4, bistable spring band 114, 0030) to fasten to the handheld device (bar 108, 0026), the slap band being flat in a first state and curled in a second state responsive (0037) to being slapped against the handheld device is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the warming device of Trzeciak having a fastener arrangement with the fastener arrangement is a slap-on device comprising at least one slap band to fasten to the handheld device, the slap band being flat in a first state and curled in a second state responsive to being slapped against the handheld device of Newman for the purpose of providing a known alternative fastener configuration that allows a device to be quickly attached and removed with relative ease (0037-00038), thereby improving the overall convenience of the device.
With respect to the limitations of claims 22, 23, 24, 25, 27 and 28, Trzeciak in view of Newman discloses the slap band includes a bi-stable ribbon spring (Newman, Fig 4, first bistable spring band 114, 0023) and self-coiling metal strips (second and third bistable spring band 114); the at least one slap band is integrated in the insulation layer (Newman, Figs 2, 4, spring bands 114 located between top elastomeric layer 102 and bottom elastomeric layer 104, 0022); the at least one slap band includes a plurality of slap bands (Newman, Fig 4, multiple bistable spring bands 114); the at least one slap band further includes a separate fastening device (Figs 1, 4, Velco 106A, 106B, 0026).

Claims 26, 29 and 30 are rejected under 35 U.S.C. 103 as being obvious over Trzeciak (US 6,427,678) in view of Newman (US 2014/0274614) as applied to claims 1, 5, 13 and 20, further in view of Krupa (US 3,980,070).
With respect to the limitations of claims 26, 29 and 30, Trzeciak using a chemical heater (Col 4, Lines 5-10, heat pack 50…generate heat through a chemical reaction).  Additionally, Newman discloses an attachment device being a slap band that is attached by slapping against a handheld device.  Trzeciak in view of Newman discloses the claimed invention except for the chemical heating device includes a heat press with a chemical reactant where warming is activated in response agitation of the chemical heating device.
However, Krupa discloses the chemical heating device includes a heat press with a chemical reactant (Figs 1-5, heating pack 1, inner bag 2, chemical composition 3, Cols 2, 3) where warming is activated in response agitation of the chemical heating device (Col 8, Lines 35-40, agitated by finger motion or shaking) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the warming system and method of Trzeciak in view of Newman having a chemical heating device and slap band with the chemical heating device includes a heat press with a chemical reactant where warming is activated in response agitation of the chemical heating device of Krupa for the purpose of providing a known warming device that is connected to handheld devices being activated by the agitating motion of the warming device.  
With respect to the limitations of claims 26, 29 and 30 and “the heating device includes a heat press with a chemical reactant and positioned to be activated in response to the slap band being slapped against the handheld device; a step of slapping the warming wrap onto the handheld device activated the chemical reactant in the heating device”, it is interpreted that adapting the warming device of Trzeciak having the snap band attachment of Newman with the chemical heater activated by agitation or shaking of Krupa would result in activation of warming of the chemical heater as the warming device is slapped onto a handheld device, and therefore fully discloses the recited claim limitations.

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Trzeciak (US 6,427,678) in view of Newman (US 2014/0274614) as applied 1, further in view of Yates (US 5,928,275).
With respect to the limitations of claim 6, Trzeciak discloses further comprising an opening (pouch 70) and a heating device chamber the opening provides access to insert and remove a heating device (heat pack 50).  Trzeciak in view of Newman discloses the claimed invention except for further comprising an opening in the outer layer.  However, Yates discloses further comprising an opening (Figs 1, 2, opening 15, Col 2) in the outer layer (flaps 26, layer 12, Col 2) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the warming system of Trzeciak in view of Newman having and opening and outer layer with the further comprising an opening in the outer layer of Yates for the purpose of providing a known opening configuration that allows the opening to be protected by a flap, thereby ensuring that the contents inserted into the opening do not easily fall out.  

Claim 8, 9, 10 and 11 are rejected under 35 U.S.C. 103 as being obvious over Trzeciak (US 6,427,678) in view of Newman (US 2014/0274614) as applied 1, further in view of Walsh (US 2019/0168946).
With respect to the limitations of claims 8, 9, 10 and 11, Trzeciak in view of Newman discloses the claimed invention except for further comprising a computer brain to control the level of heat produced by the heating layer; further comprising a switch connected to the computer brain; further comprising a display to provide information regarding the system; the display provides information including one or more of: heat level, external temperature, snow temperature, snow reports, light condition, snow depth, time, geographic location, altitude, maps, trail reports, test reports, weather, advertisements, news updates, and ski lift information.
However, Walsh discloses further comprising a computer brain (Fig 4, processor 432, 0040) to control the level of heat (0043) produced by the heating layer (Figs 2A, 2B, heating element 222a, 0028); further comprising a switch (0041, 0047, turning the sleeve or light on/off requires a switch connected to processor 432) connected to the computer brain; further comprising a display (Fig 4, display 444, 0052) to provide information regarding the system; the display provides information including one or more of: heat level (0052, temperature measured by a temperature level), external temperature, snow temperature, snow reports, light condition, snow depth, time, geographic location, altitude, maps, trail reports, test reports, weather, advertisements, news updates, and ski lift information is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the warming system of Trzeciak in view of Newman having a heating element silent to computer brain, switch and display with the further comprising a computer brain to control the level of heat produced by the heating layer; further comprising a switch connected to the computer brain; further comprising a display to provide information regarding the system; the display provides information including one or more of: heat level, external temperature, snow temperature, snow reports, light condition, snow depth, time, geographic location, altitude, maps, trail reports, test reports, weather, advertisements, news updates, and ski lift information of Walsh for the purpose of providing a known computer brain, switch and display configuration that works in conjunction with the heating element to control, switch on/off and display temperature information related to the heating element of the warming device (0041, 0052).

Claims 14 and 31 are rejected under 35 U.S.C. 103 as being obvious over Trzeciak (US 6,427,678) in view of Newman (US 2014/0274614) as applied 1, further in view of Farrington (US 2008/0272104) or Hadzizukic (US 6,727,467).
With respect to the limitations of claims 14 and 31, Trzeciak teaches the step of positioning a warming wrap around a handheld device (see figures 1 and 4).  Trzeciak in view of Newman discloses the claimed invention except for explicitly showing positioning the warming wrap around a ski pole or ski poles.  However, Farrington discloses positioning the warming wrap around a ski pole (0005, ski poles) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the positioning a warming wrap around a handle of Trzeciak in view of Newman with the positioning the warming wrap around a ski pole of Farrington for the purpose of adapting the warming device to similar devices with handles that are cold and uncomfortable to touch when subject to cold winter temperatures (0004), thereby improving the overall comfort of the user.  
Additionally, Hadzizukic also discloses positioning the warming wrap around a ski pole or ski poles (Col 2, Lines 6-8, ski poles) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the positioning a warming wrap around a handle of Trzeciak in view of Newman with the positioning the warming wrap around a ski pole of Hadzizukic for the purpose of adapting the warming device to similar devices with handles that are cold and uncomfortable to touch when subject to cold winter temperatures (Col 2, Lines 3-10), thereby improving the overall comfort of the user.  

Claims 9, 17 and 19 are rejected under 35 U.S.C. 103 as being obvious over Trzeciak (US 6,427,678) in view of Newman (US 2014/0274614) as applied to claims 1, 8 and 13, further in view of Mak (WO 2014/107840).  An English machine translation of Mak (WO 2014/107840) is included in the Notice of Reference Cited (PTO-892).
With respect to the limitations of claims 9, 17 and 19, Trzeciak in view of Newman discloses the claimed invention except for explicitly showing further comprising a switch connected to the computer brain; further comprising a step of activating the heating layer using a switch to control a temperature of the heating layer; the step of using a switch includes activating a display connected to the switch, the display providing information including at least one or a combination of: heat level, external temperature, snow temperature, snow reports, light condition, snow depth, time, geographic location, altitude, maps, trail reports, test reports, weather, advertisements, news updates, and ski lift information.
However, Mak discloses the warming device (Figs 1-4, heat generating band 10, Pg 7) further comprising a switch (Fig 6, on/off switch 52, Pg 9) connected to the computer brain (controller 50, Pg 9); further comprising a step of activating the heating layer using a switch (52) to control a temperature of the heating layer (Fig 4, heater 40, temperature sensor 20, Pg 9); the step of using a switch (52) includes activating a display (LCD display 51, Pg 9) connected to the switch (52), the display providing information including at least one or a combination of: heat level (Pg 3, Par 3, a display for displaying the temperature; Pg 9, Par 3, too cold, too hot), external temperature, snow temperature, snow reports, light condition, snow depth, time, geographic location, altitude, maps, trail reports, test reports, weather, advertisements, news updates, and ski lift information is known in the art.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the warming system of Trzeciak in view of Newman having a heating element silent to computer brain, switch and display with the further comprising a switch connected to the computer brain; further comprising a step of activating the heating layer using a switch to control a temperature of the heating layer; the step of using a switch includes activating a display connected to the switch, the display providing information including at least one or a combination of: heat level, external temperature, snow temperature, snow reports, light condition, snow depth, time, geographic location, altitude, maps, trail reports, test reports, weather, advertisements, news updates, and ski lift information of Mak for the purpose of providing a known computer brain, switch and display configuration that works in conjunction with the heating element to control, switch on/off and display temperature information related to the heating element of the warming device (Pg 3, Par 3, Pg 9).

Response to Amendments
Claims 1, 13, 14 and 20 have been amended.
Claims 12, 15, 16 and 21 are cancelled.
Claims 22-31 are new.
Claims 1-11, 13, 14, 17-20 and 22-31 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/24/2022, with respect to the rejections of claims 1-5, 7, 12, 13, 15, 16, 18, 20 and 21 as being anticipated by Trzeciak (US 6,427,678) as not teaching the amended claim limitations have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Trzeciak (US 6,427,678) in view of Newman (US 2014/0274614) as set forth in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/15/2022